PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4494
ROBERT JUNIOR WARDRICK,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                        (CR-01-217-AMD)

                      Argued: September 24, 2003

                      Decided: November 20, 2003

    Before WIDENER, TRAXLER, and KING, Circuit Judges.



Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Widener and Judge Traxler joined.


                             COUNSEL

ARGUED: Denise Charlotte Barrett, Assistant Federal Public
Defender, Baltimore, Maryland, for Appellant. Debra L. Dwyer,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.
ON BRIEF: James Wyda, Federal Public Defender, Baltimore,
Maryland, for Appellant. Thomas M. DiBiagio, United States Attor-
ney, Baltimore, Maryland, for Appellee.
2                    UNITED STATES v. WARDRICK
                              OPINION

KING, Circuit Judge:

   Robert Junior Wardrick appeals from his convictions and sentence
in the District of Maryland for violating 18 U.S.C. § 922(g)(1) and 26
U.S.C. § 5861(d).1 Seeking to vacate his convictions, Wardrick raises
three Fourth Amendment issues concerning the district court’s denial
of his motion to suppress evidence seized pursuant to a search war-
rant. Challenging his sentence of 300 months, Wardrick contends that
the court erred in finding him to be an "armed career criminal" under
18 U.S.C. § 924(e)(1). Because each of these contentions is without
merit, we affirm.

                                   I.

   While auditing ammunition sales logs at three Baltimore retail
stores in January, 2000, Detective Robert Overfield of the Baltimore
City Police Department noted several sales to Robert Wardrick. More
specifically, the records reflected that Wardrick had recently pur-
chased .32 caliber and .357 Magnum ammunition, as well as .410
gauge shotgun shells. These transactions attracted Det. Overfield’s
interest because he had previously arrested both Wardrick and his
wife, Mary Frances, on firearms charges. Moreover, Det. Overfield
knew that each was prohibited from possessing firearms because of
prior felony convictions.

   In fact, Det. Overfield had been present on December 18, 2000,
when Wardrick was convicted of a firearms felony in Maryland state
court. Immediately after the state court conviction, Det. Overfield
heard Wardrick assert that he always carried a loaded gun and that he
"never missed." At that time, Wardrick also made references to
assaulting police officers. Believing that Wardrick might illegally
    1
   Pursuant to 18 U.S.C. § 922(g)(1), it is unlawful for any person "who
has been convicted . . . of, a crime punishable by imprisonment for a
term exceeding one year" to possess "any firearm or ammunition." Sec-
tion 5861(d) of Title 26 makes it unlawful for any person "to receive or
possess a firearm [such as a sawed-off shotgun] which is not registered
to him in the National Firearms Registration and Transfer Record."
                       UNITED STATES v. WARDRICK                          3
possess firearms, Det. Overfield investigated further. In his investiga-
tion, Det. Overfield reviewed various records, including motor vehi-
cle records, parole and probation records, and tax and assessment
records. Det. Overfield also obtained information on Wardrick from
Verizon, a private telecommunications corporation. The investigation
revealed that Wardrick was the mortgagee of property located at 1808
Division Street in Baltimore. On January 11, 2001, Det. Overfield
conducted surveillance at that address, observing two vehicles bearing
Virginia license plates registered to Robert Wardrick.

   On January 22, 2001, Det. Overfield sought and obtained a search
warrant from a judge of the District Court for Baltimore County "to
enter without knocking and search the premises at 1808 Division
Street, Baltimore, . . . [t]o search for, seize and remove therefrom
any and all parts thereof any UMC brand .357 Magnum ammunition,
and any firearms including but not limited to a .357 magnum handgun
and a .32 caliber pistol, boxes, receipts, or manuals relating to said
firearms." (emphasis in original).2 In requesting the court to authorize
a "no-knock" entry to the premises, Det. Overfield presented an affi-
davit (the "Overfield Affidavit") reflecting that "Wardrick ha[d] a his-
tory of arrests making him a likely threat to a police officer." The
Overfield Affidavit identified Wardrick as having three prior convic-
tions for firearms offenses and three for battery, plus convictions for
assault, resisting arrest, and escape. It further asserted that "[t]his his-
tory as well as comments made by the subject regarding the likely
presence of firearms would necessitate a no-knock warrant for officer
safety reasons."3
  2
     In securing the search warrant, Det. Overfield complied with § 1-203
of the Code of Maryland Criminal Procedure, which establishes proce-
dural requirements for issuance of a search warrant.
   3
     The Overfield Affidavit detailed Det. Overfield’s experiences with
Wardrick and his recent ammunition purchases. It then laid out Ward-
rick’s lengthy criminal record, and it explained the circumstances
prompting Wardrick’s threatening comments "intended to be overheard"
by Det. Overfield.
  The Overfield Affidavit also detailed Det. Overfield’s manner of
ascertaining the Division Street address. It explains that Det. Overfield
"conducted a check through a local utility and found that Robert J. Ward-
4                     UNITED STATES v. WARDRICK
   At 5:15 a.m. on January 23, 2001, seven Baltimore police officers
executed the search warrant at the Division Street residence. After
awakening and detaining Wardrick, the officers searched the master
bedroom of the residence, seizing a loaded 9mm Ruger from beneath
a pillow of the bed where Wardrick had been sleeping. The officers
also seized from the bedroom a sawed-off 12 gauge shotgun, a .357
Magnum revolver, numerous rounds of ammunition, a pellet gun,
Wardrick’s automobile operator’s license, a gas and electric bill, and
a refund notice. The bill and the refund notice each bore Wardrick’s
name and the Division Street address. The officers also searched the
balance of the residence and seized additional evidence, including
another .357 Magnum, a 12 gauge shotgun, a .22 rifle, a .410 sawed-
off shotgun, a starter pistol, an empty box labeled "Beretta," and two
holsters.

   On June 29, 2001, a federal grand jury in Baltimore returned a
three-count indictment against Wardrick, charging, inter alia, the ille-
gal possession of firearms by a felon, in violation of 18 U.S.C.
§ 922(g)(1), and the unlawful possession of sawed-off shotguns, in
violation of 26 U.S.C. § 5861(d).4 Prior to trial, Wardrick moved the

rick has been receiving utility service at 1808 Division Street, Baltimore
. . . since April of 2000;" that he "contacted the Baltimore City Division
of Parole and Probation and determined that Mary Frances Wardrick[’s]
. . . telephone number was (410) 383-2509 and that she listed her current
address as 1808 Division Street, Baltimore;" that he "conducted a check
through a different utility company [Verizon] and confirmed that the
telephone number (410)383-2509 was active and was listed to Robert J.
Wardrick at 1808 Division Street, Baltimore;" that he "conducted a check
through the records of the Maryland Department of Taxation and Assess-
ments," which revealed that "Robert J. Wardrick is the current mortgage
holder at 1808 Division Street, Baltimore," that Wardrick "purchased the
home on 5/9/00," and that Wardrick "lists the address as his primary resi-
dence." Det. Overfield also "conducted surveillance at 1808 Division
Street, Baltimore," on January 11, 2001, and "observed two vehicles . . .
registered to Robert Junior Wardrick."
    4
      Specifically, Count One of the indictment charged that Wardrick "did
knowingly and unlawfully possess firearms" after "having been con-
victed of a crime punishable by imprisonment for a term exceeding one
                       UNITED STATES v. WARDRICK                          5
district court to suppress the evidence seized from the Division Street
residence. The suppression motion made three separate contentions
concerning the search: (1) that the search was unconstitutional
because the officers failed to "knock and announce" prior to entering
the residence; (2) that the Overfield Affidavit was premised on infor-
mation unconstitutionally obtained from Verizon’s business records;
and (3) that the seizure of certain items, such as the gas and electric
bill and the refund notice, unconstitutionally exceeded the scope of
the warrant.

   On October 12, 2001, the district court conducted a hearing on the
suppression issues. In denying the motion from the bench, the court
made several pertinent findings of fact. First, in determining that the
authorization for a no-knock entry was justified, the court found that
Wardrick had a violent criminal history, that he had made threatening
statements in Det. Overfield’s presence, and that he had purchased
ammunition, indicating that he likely possessed firearms. Second, in
concluding that the Verizon information was not unconstitutionally
obtained, the court observed, pursuant to the affidavit, that Det. Over-
field had secured Wardrick’s address and phone number from other
records before obtaining any such information from Verizon. More-
over, the court found that Verizon had voluntarily provided the infor-
mation upon request. Third, in addressing the items not specified in
the warrant, the court upheld their seizure under both the terms of the
warrant and the plain view doctrine. After its denial of the motion to
suppress, the court entertained and denied Wardrick’s motion for
reconsideration.

 During Wardrick’s trial, which was conducted in Baltimore in
May, 2002, the prosecution introduced the evidence seized under the

year," in violation of 18 U.S.C. § 922(g)(1). Count Two charged that
Wardrick "did knowingly and unlawfully receive and possess firearms,
specifically shotguns . . . having barrels of less than 18 inches in length,
which [were] not registered to him in the National Firearms Registration
and Transfer Record," in violation of 26 U.S.C. § 5861(d).
  The indictment also contained a Count Three, in which Wardrick was
charged with a second § 922(g)(1) offense. Count Three was later dis-
missed.
6                     UNITED STATES v. WARDRICK
search warrant. At the trial’s conclusion, the jury convicted Wardrick
of violating both § 922(g)(1) and § 5861(d). On September 13, 2002,
the district court sentenced Wardrick under the Armed Career Crimi-
nal Act, 18 U.S.C. § 924(e)(1) (the "ACCA").5 Maintaining that
ACCA did not apply to his situation, Wardrick asserted that his prior
convictions for assault, battery, resisting arrest, and escape were not
violent felonies. The court, however, ruled to the contrary. On Sep-
tember 17, 2002, Wardrick was sentenced to 300 months on his
§ 922(g)(1) conviction, plus a concurrent term of 120 months on his
§ 5861(d) conviction, followed by supervised release. Wardrick filed
a timely notice of appeal, and we possess jurisdiction pursuant to 28
U.S.C. § 1291.

                                   II.

   In considering a district court’s denial of a motion to suppress evi-
dence, we review the court’s factual findings for clear error and its
legal determinations de novo. United States v. Rusher, 966 F.2d 868,
873 (4th Cir. 1992). In considering an appellate challenge to a sen-
tence, we examine legal issues de novo. United States v. Daughtrey,
874 F.2d 213, 217-18 (4th Cir. 1989). However, "[w]e review the dis-
trict court’s findings of fact at sentencing only to assure ourselves that
they are not clearly erroneous." United States v. Hobbs, 136 F.3d 384,
387 n.5 (4th Cir. 1998) (quoting United States v. Crump, 120 F.3d
462, 468 (4th Cir. 1997)). Accordingly, in reviewing a district court’s
application of ACCA, we review its legal determinations de novo and
its factual findings for clear error. See United States v. Brandon, 247
F.3d 186, 188 (4th Cir. 2001).

                                   III.

   Wardrick raises four separate contentions on appeal. His first three
challenges relate to the district court’s denial of his motion to sup-
press, and his fourth contention concerns the calculation of his sen-
tence. First, Wardrick contends that the search of his Division Street
residence was unconstitutional because the officers did not "knock
and announce" prior to executing the warrant. Second, Wardrick
    5
   A person who meets the ACCA definition of armed career criminal
shall be "imprisoned not less than fifteen years." See infra Part III.D.
                     UNITED STATES v. WARDRICK                        7
maintains that the search warrant was invalid because the Overfield
Affidavit relied on information obtained unconstitutionally from Veri-
zon. Third, Wardrick asserts that certain items not specified in the
warrant should have been suppressed because their seizure unconsti-
tutionally exceeded the scope of the warrant. Finally, Wardrick main-
tains that the court erred in sentencing him as an "armed career
criminal" under ACCA because his prior convictions for assault, bat-
tery, resisting arrest, and escape were not violent felonies. We assess
these contentions in turn.

                                  A.

   We first consider whether the district court erred in denying Ward-
rick’s motion to suppress because the officers failed to "knock and
announce" prior to executing the warrant. Under Fourth Amendment
precedent, officers are generally required, when executing a search
warrant, to knock and announce their identity and purpose before
attempting forcible entry into a residence. Richards v. Wisconsin, 520
U.S. 385, 387 (1997); see also 18 U.S.C. § 3109 (codifying knock and
announce requirement with respect to federal officers). As Judge
Widener has recently recognized, the knock and announce require-
ment serves three purposes: "(1) protecting the safety of occupants of
a dwelling and the police by reducing violence; (2) preventing the
destruction of property; and (3) protecting the privacy of occupants."
United States v. Dunnock, 295 F.3d 431, 434 (4th Cir. 2002) (quoting
Bonner v. Anderson, 81 F.3d 472, 475 (4th Cir. 1996)).

    We have recognized that, under appropriate exigent circumstances,
strict compliance with the knock and announce requirement may be
excused. United States v. Grogins, 163 F.3d 795, 797 (4th Cir. 1998)
(holding no-knock entry justified where officers had reasonable suspi-
cion that entering drug "stash house" would be dangerous and drug
dealer frequenting house could not be found elsewhere). When the
authorities "have a reasonable suspicion that knocking and announc-
ing their presence . . . would be dangerous or futile, or that it would
inhibit the effective investigation of [ ] crime by, for example, allow-
ing the destruction of the evidence," an entry without knocking is jus-
tified. Richards, 520 U.S. at 394; see also United States v. Ramirez,
523 U.S. 65 (1998) (upholding no-knock entry where suspect had vio-
lent past, access to weapons, and vowed not to do "federal time").
8                     UNITED STATES v. WARDRICK
   In this situation, the state court judge made a specific determination
that the circumstances explained in the Overfield Affidavit justified
the issuance of a no-knock search warrant. As the Overfield Affidavit
recounts, Wardrick had a violent criminal history, including a battery
conviction stemming from resisting arrest. Moreover, the affidavit
suggested that Wardrick, a convicted felon, illegally possessed fire-
arms. Indeed, Wardrick had threatened, in the presence of Det. Over-
field, that he always carried a loaded gun and that he "never missed."
Lastly, Det. Overfield reasonably believed that Wardrick would be
present when the warrant was executed. As the Overfield Affidavit
reflects, several records indicated that 1808 Division Street was
Wardrick’s primary residence, and two automobiles registered in his
name had been parked outside the residence only days before the
search warrant was secured.

   Based on our review of the Overfield Affidavit, we agree with the
district court that it was reasonable for Det. Overfield and the state
court to believe that execution of the search warrant would be danger-
ous. See Ker v. California, 374 U.S. 23, 40-41 n.12 (1963) (determin-
ing lawfulness of entry depends on "what the officers had reason to
believe at the time of their entry") (emphasis in original). In such cir-
cumstances, the issuance of the no-knock search warrant was justi-
fied, and the district court did not err in declining to suppress the
evidence on this basis.

                                   B.

   We turn next to Wardrick’s challenge to the search warrant’s valid-
ity on the basis of information obtained from Verizon. Specifically,
Wardrick asserts that Det. Overfield’s questioning of his contacts at
Verizon to confirm Wardrick’s unlisted phone number and address
violated his reasonable expectation of privacy.

  Even if we assume that Wardrick possesses standing to assert a
Constitutional deprivation on this point, his contention is without
merit. As the Overfield Affidavit reflects, Wardrick’s address and
phone number had been obtained from other records before Det.
Overfield contacted Verizon. See supra n.3 (detailing Det. Overfield’s
earlier acquisition of pertinent information from local utility records,
parole and probation records, and tax and assessment records). This
                       UNITED STATES v. WARDRICK                          9
fact, which demonstrates that Det. Overfield had an earlier, indepen-
dent source for this information, undermines Wardrick’s challenge to
the warrant’s validity. See Sutton v. United States, 267 F.2d 271, 272
(4th Cir. 1959) ("It is one thing to say that officers shall gain no
advantage from violating the individual’s rights; it is quite another to
declare that such a violation shall put him beyond the law’s reach
even if his guilt can be proved by evidence that has been obtained
lawfully."); see also Silverthorne Lumber Co. v. United States, 251
U.S. 385, 392 (1920) (noting that even illegally obtained facts are not
"sacred and inaccessible" and "[i]f knowledge of them is gained from
an independent source they may be proved like any others").6

                                    C.

   Wardrick also maintains that, in their execution of the search war-
rant, the officers unconstitutionally seized items that exceeded the
warrant’s scope. He asserts that the seizure of his gas and electric bill,
the refund notice, his automobile operator’s license, two holsters, a
starter pistol, and a pellet gun (collectively, the "unspecified items")
was improper. Accordingly, he contends that the district court erred
in refusing to suppress the unspecified items.

   The search warrant authorized the seizure at the Division Street
residence of "any firearms including but not limited to a .357 mag-
num handgun and a .32 caliber pistol, boxes, receipts, or manuals
relating to said firearms." Given the explicit provisions of the warrant,
we easily dispose of Wardrick’s challenge to the seizure of the starter
pistol and the pellet gun. First, the starter pistol falls explicitly within
the warrant’s specification of "any firearms." See 18 U.S.C.
§ 921(a)(3) ("The term ‘firearm’ means . . . any weapon (including a
starter gun) which will or is designed to or may readily be converted
to expel a projectile by the action of an explosive."). A pellet gun, on
  6
    In disposing of this contention, we do not suggest that Det. Overfield
contravened the Constitution in contacting or questioning Verizon
employees. To the contrary, the Fourth Amendment does not preclude
law enforcement officers from non-coercively questioning third parties
in their quest for information. See Texas v. Cobb, 532 U.S. 162, 171-72
(2001) ("[I]t is critical to recognize that the Constitution does not negate
society’s interest in the ability of police to talk to witnesses . . . .").
10                    UNITED STATES v. WARDRICK
the other hand, has been characterized as "a dangerous weapon but
not a firearm." See United States v. Davis, 202 F.3d 212, 218 n.8 (4th
Cir. 2000) (citing Guidelines commentary). Nevertheless, the terms of
the search warrant were not contravened by the seizure of the pellet
gun. This gun was not seized in an indiscriminate manner, but with
ample reason to believe that, in these circumstances, it was of the
same ilk as the other weapons discovered in the Division Street arse-
nal.

   Furthermore, our review of the pertinent facts compels the conclu-
sion that the district court did not err in finding that the other unspeci-
fied items were also properly seized. For example, the gas and electric
bill, the refund notice, and the operator’s license constitute evidence
linking Wardrick to the premises where the illegal firearms were
found. See Warden v. Hayden, 387 U.S. 294 (1967); see also United
States v. Williams, 623 F.2d 535 (8th Cir. 1980) (holding seizure of
plumbing bill proper where search warrant described cocaine and her-
oin because bill constituted "mere evidence," showing that defendant
occupied premises where drugs found). Likewise, the holsters were
properly seized — they further linked Wardrick to the illegal posses-
sion of firearms. In sum, the court did not err in declining to suppress
the unspecified items.

                                    D.

   Wardrick’s final contention on appeal relates to the district court’s
imposition of his sentence. He asserts that the district court erred in
characterizing him as an "armed career criminal." Pursuant to ACCA,
a person convicted under § 922(g) who "has three previous convic-
tions . . . for a violent felony" shall be imprisoned not less than fifteen
years. 18 U.S.C. § 924(e)(1). According to ACCA:

     the term "violent felony" means any crime punishable by
     imprisonment for a term exceeding one year . . . that— (i)
     has as an element the use, attempted use, or threatened use
     of physical force against the person of another; or (ii) is bur-
     glary, arson, or extortion, involves the use of explosives, or
     otherwise involves conduct that presents a serious potential
     risk of physical injury to another.
                      UNITED STATES v. WARDRICK                       11
Id. § 924(e)(2)(B); see also U.S. Sentencing Guidelines Manual
§ 4B1.2.

   In sentencing Wardrick as an "armed career criminal," the district
court reviewed and assessed his earlier felony convictions. The court
determined that five of those convictions were violent felonies under
ACCA: (1) his 1983 Maryland conviction for common-law assault;7
(2) his 1984 Maryland conviction for escape; (3) his 1986 Maryland
conviction for common-law battery; (4) his 1988 Maryland conviction
for resisting arrest, and (5) his 1988 Maryland conviction for
common-law battery. Although Wardrick concedes that his 1986 bat-
tery conviction was a violent felony, he maintains on appeal that the
court erred as to the other four convictions.8 As explained below, at
least four of these five prior convictions were violent felonies under
ACCA, and Wardrick’s contention that he was improperly sentenced
must be rejected.

   In assessing whether earlier convictions constitute violent felonies
for purposes of ACCA, a court is first obliged to utilize the "categori-
cal approach" ordinarily employed in determining career criminal sta-
tus. See United States v. Kirksey, 138 F.3d 120, 124 (4th Cir. 1998)
(determining whether prior felony constitutes crime of violence
depends on whether elements of prior offense involved conduct pre-
senting serious risk of physical injury to another); see also Taylor v.
United States, 495 U.S. 575, 600 (1990). This categorical approach
requires the court to rely only upon the fact of conviction and the def-
inition of the prior offense. Kirksey, 138 F.3d at 124. If the definition
of the prior offense is ambiguous, however, the court must look
beyond the definition to the charging document and to any statements
incorporated into that document.9 Kirksey, 138 F.3d at 124-26. In con-
  7
    Wardrick was convicted in November of 1983 in Baltimore City of
common-law assault. He was sentenced on this offense in January of
1984.
  8
    Because Wardrick concedes that his 1986 Maryland conviction for
common-law battery was a violent felony, his sentence under ACCA
must be upheld if the district court correctly characterized two of the
other four convictions as violent felonies.
  9
    For purposes of our analysis of this issue, we assume that the Mary-
land common-law crimes of assault and battery were ambiguous when
12                    UNITED STATES v. WARDRICK
ducting its ACCA assessment, a court may also consult the jury
instructions in the earlier case to determine whether the prior convic-
tion constitutes a violent felony. See United States v. Coleman, 158
F.3d 199, 202 (4th Cir. 1998) (en banc).

   The instructions underlying Wardrick’s 1983 assault conviction
support the proposition that the district court did not err in character-
izing that conviction as a violent felony. In Maryland, a common-law
assault "presents the unusual situation in which an offense may be
committed in one of two ways — one of which requires the use,
attempted use, or threatened use of physical force and one of which
does not." Coleman, 158 F.3d at 202. Because of this ambiguity, we
have been "unable to conclude that a Maryland conviction for
common-law assault is per se a violent felony within the meaning of
§ 924(e)(2)(B)(i)." Id. However, the jury instructions in Wardrick’s
1983 assault trial in Baltimore City defined assault, under Maryland
law, as "a threat by words or acts or both to do bodily harm to
another, coupled with the apparent present ability to carry out the
threat." In light of that instruction, the jury, in finding Wardrick guilty
of common-law assault, convicted him of a violent felony; i.e., the
guilty verdict had "as an element the . . . threatened use of physical
force against the person of another."10 See 18 U.S.C. § 924(e)(2)(B).

Wardrick was convicted and sentenced for those offenses. See Kirksey,
138 F.3d at 125. For example, an assault was either an attempted battery
or an intentional placing of a victim in reasonable apprehension of an
imminent battery. See Lamb v. State, 613 A.2d 402, 407-12 (Md. Ct.
Spec. App. 1992). A battery was the "unlawful beating of another," and
it included "any unlawful force used against a person of another, no mat-
ter how slight." State v. Duckett, 510 A.2d 253, 257 (Md. 1986) (empha-
sis in original). Accordingly, battery embraced a wide range of conduct,
including "kissing without consent, touching or tapping, jostling, and
throwing water upon another." Epps v. State, 634 A.2d 20, 23 (Md. Ct.
Spec. App. 1993).
   10
      In affirming Wardrick’s 1983 assault conviction, the Court of Special
Appeals of Maryland observed that his conviction was secured on evi-
dence indicating that Wardrick "assaulted [his victim] by striking her in
the face" and "forc[ing] her to have sexual intercourse with him." Ward-
rick v. Maryland, No. 1232, slip op. at 1 (Md. Ct. Spec. App. May 6,
1985).
                      UNITED STATES v. WARDRICK                       13
   The district court also properly characterized Wardrick’s 1984
Maryland conviction for escape as a violent felony. As we have indi-
cated, felony escape and attempted escape constitute violent felonies
under ACCA — even if accomplished by stealth. See generally
United States v. Hairston, 71 F.3d 115 (4th Cir. 1995) (holding felony
escape in North Carolina to be crime of violence under ACCA
because escape presents risk of injury to others); United States v. Ara-
gon, 983 F.2d 1306, 1313 (4th Cir. 1993) (holding attempt to rescue
prisoner and assisting in escape to be crimes of violence because of
inherent risk of force).
   Likewise, the district court accurately characterized Wardrick’s
1988 conviction for resisting arrest as a violent felony. The act of
resisting arrest poses a threat of direct confrontation between a police
officer and the subject of the arrest, creating the potential for serious
physical injury to the officer and others. See United States v. James,
337 F.3d 387 (4th Cir. 2003) (holding South Carolina conviction for
failure to stop for a blue light to be violent felony under ACCA
because prohibited conduct creates potential for confrontation and
violence). Accordingly, Wardrick’s conviction for resisting arrest is
properly characterized as a violent felony pursuant to ACCA.
   Because Wardrick had been convicted of at least four violent felo-
nies — battery, assault, escape, and resisting arrest — the district
court did not err in sentencing him under ACCA as an "armed career
criminal."11
                                  IV.
  Pursuant to the foregoing, we affirm Wardrick’s convictions and
sentence.
                                                            AFFIRMED

  11
    We are not convinced that the district court properly characterized
Wardrick’s 1988 battery conviction as a violent felony, in that the jury
instructions in that trial spoke only of an "offensive touching." This
ambiguity notwithstanding, the violent nature of that crime need not, in
light of Wardrick’s four other violent felony convictions, be resolved in
this appeal.